ROBERTSON, Presiding Judge
(concurring specially).
I write to note that although I agree with the majority that the common fund doctrine is not available in this case, attorneys representing injured employees may have another route to recover fees. If Taco Bell had been directed by a worker’s compensation judgment to pay Collins’s medical expenses, it could have been liable for attorney fees in a civil contempt proceeding. In the case of Argo Const. Co. v. Rich, 603 So.2d 1078 (Ala.Civ.App.1992), this court recognized that where an employer willfully and contumaciously refuses to pay an injured employee’s medical expenses pursuant to a judgment by the trial court, the trial court has the authority to hold the employer in contempt and to order an award of fees to the injured employee’s attorney.